Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-9 and 17 are allowed.
Claim 17 is newly added (see Examiner’s Amendment section below).
Claims 10-16 are canceled.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 6/9/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 4/16/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, see Non-Patent Literature Documents 1 and 2. No documents 8 and 12 pages long have been received pertinent to the IDS’s NPL Documents 1 and 2.  So this IDS has been placed in the application file, but the information referred to therein has not been considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an email from on Nicholas M. Stabler on 9/9/2021 (see attachments).

The application’s claims have been amended as follows: 
1.	(Currently amended) A method comprising:
obtaining transaction data relating to a purchase transaction;
retrieving an account indicator of a payment account for payment of the purchase transaction;
transforming the retrieved account indicator based on the obtained transaction data to generate a transformed account indicator; 
encrypting the transformed account indicator with a cryptographic key to generate an encrypted and transformed account indicator;
storing an issuer identifier associated with the cryptographic key in a payment account field of an authorization request and storing the encrypted and transformed account indicator in a different field of the authorization request, wherein the issuer identifier does not contain an identifier of a payment account; and
transmitting the authorization request to a payment terminal device.

17.	(New) A method comprising:
obtaining transaction data relating to a purchase transaction;

transforming the retrieved account indicator based on the obtained transaction data to generate a transformed account indicator; 
encrypting the transformed account indicator with a cryptographic key to generate an encrypted and transformed account indicator;
storing a primary account number (PAN)-length issuer identifier associated with the cryptographic key in a payment account field of an authorization request and storing the encrypted and transformed account indicator in a different field of the authorization request; and
transmitting the authorization request to a payment terminal device.

NOTE: All other claims (claims 2-9), remain the same as presented by the applicant on 6/9/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because: 
Upon searching various databases, the examiner has failed to find a reference or references that alone or in combination teaches, suggests, or render obvious the claim’s limitations as a whole.
The best Non-Patent Literature (NPL) reference, EMV  (“EMV – Payment Tokenisation Specification Technical Framework”, 2014, at 
transforming the retrieved account indicator based on the obtained transaction data to generate a transformed account indicator; 
encrypting the transformed account indicator with a cryptographic key to generate an encrypted and transformed account indicator;
storing an issuer identifier associated with the cryptographic key in a payment account field of an authorization request and storing the encrypted and transformed account indicator in a different field of the authorization request, wherein the issuer identifier does not contain an identifier of a payment account
The best United States (US) reference, Yuan (US 20100169223 A1, ¶ 132), teaches the concept of decrypting bank account information using a bank decryption key correspond to a bank encryption key, but doesn’t cure the abovementioned deficiencies of EMV.
Claim 17, although directed slightly different wording, specifically describing the issuer identifier as being PAN-length, includes limitations similar to claim 1 and is therefore allowed at least for the similar reasons as described above for claim 1.
Claims 2-9 are allowed for the same reasons as claim 1, at least based on their dependency upon claim 1.

NOTE: A copy of the EMV 84-page specification document was provided by the applicant with IDS dated 6/20/2019, so another copy is herein not provided by the examiner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Yuan (US 20100169223 A1, ¶ 132), pertinent for teaching the concept of decrypting bank account information using a bank decryption key correspond to a bank encryption key.
Moran (US 20140225715, ¶ 27) and Gailey (US 20100211796, ¶ 85) are pertinent for teaching an XOR encryption. 
Tsai (US 20150188698, ¶¶ 41 and 46-47), pertinent for teaching the an encrypting of an XOR’d information.
Royyuru
Kitchener (KR 900001973 B1, Pgs 5 and 8, English Machine Translation), pertinent for teaching a number of key codes generated for a number of issuers for encrypting/decrypting messages.
EMV (“EMV – Payment Tokenisation Specification Technical Framework”, 2014, at least Pgs 66-67), pertinent for teaching the claim 1 steps of obtaining, retrieving and transmitting. NOTE: A copy of this EMV 84-page specification document was provided by the applicant with IDS dated 6/20/2019, so another copy is herein not provided by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Gabriel Mercado/Examiner, Art Unit 3685        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685